Citation Nr: 0103860	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  94-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
calculated amount of $8,470.00, including whether the 
overpayment was properly created.

(The issues of entitlement to an evaluation in excess of 70 
percent for major depressive disorder with dysthymia on and 
after July 1, 1999; and entitlement to an evaluation in 
excess of 10 percent for that disorder prior to July 1, 1999 
will be the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had military service from August to October 1948, 
from April 1950 to May 1953, and from March 1956 to March 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 decision of the Seattle, 
Washington, VA Regional Office (RO) Committee on Waivers and 
Compromises (COWC), which denied entitlement to waiver of 
recovery of an overpayment of pension benefits in the 
original amount of $8,470.00, on the basis that the veteran 
was at fault in the creation of the debt for his failure to 
submit an Eligibility Verification Report (EVR) and to report 
Social Security Administration (SSA) income, and that 
recovery of the indebtedness would not create financial 
hardship.

The veteran's representative appears to be raising the issue 
of the veteran's competency.  This issue is referred to the 
RO for the appropriate action.  



REMAND

The veteran was awarded VA pension benefits in April 1991.  
The records reflect that in May 1993, following termination 
of his benefits for failure to supply the required VA Form 
21-0515, EVR, he was notified that an overpayment of benefits 
had been created in the amount of $8,470.00.

By letter dated in June 1993, the RO provided the veteran 
with an account audit for period in which the above 
overpayment was created.  

Following receipt of a completed EVR in August 1993, the 
veteran's benefits were reinstated.  As a result, the 
overpayment was reduced to $3,069.00.  The veteran appealed, 
stating that he had no money left at the end of each month 
with which to repay the debt.  He also submitted a Financial 
Status Report (FSR), dated in June 1993.  The section 
pertaining to living expenses, to include housing, food 
expenses, monthly utilities and heat and telephone bills, 
among others, was left blank.  He reported SSA income, with 
assets of $300 in a bank account.  He requested waiver.  In 
October 1993, the COWC denied waiver.  

By letter dated in November 1993, the veteran stated that he 
had not received any benefits in 30 years.  

By letter dated in June 1995, the RO stated that information 
had been obtained that showed that he had received interest 
income from three bank accounts that he owned.  He was 
advised of the proposed adjustment effective as of 1992 and 
thereafter, to reflect this additional income.

In response to an August 1995 letter from the RO, the veteran 
requested an account audit.  It does not appear that an 
updated audit has been provided to the veteran or his 
representative.

In an August 1996 letter, the RO notified the veteran that 
his pension entitlement for 1993 was being adjusted because 
information had become available that showed that he had only 
$529.00 in income interest in 1993, rather than $766.00 that 
had been originally counted.  The letter further informed 
that his entitlement to pension was discontinued as of 
January 1995 and that instead, disability compensation would 
be paid to him.  The RO further advised him that this action 
had resulted in the creation of additional overpayment.  

The United States Court of Veterans Appeals (Court) has held 
that before adjudicating a waiver application, the lawfulness 
of a debt must first be decided.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  The VA General Counsel has recently 
reinforced this obligation, by holding that where the 
validity of a debt is challenged, that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  VAOGCPREC 6-98.  In light of this 
requirement, as well as the duty to assist, the question of 
validity of the asserted debt in the original amount of 
$8,470.00 must be determined before reviewing the veteran's 
application for a waiver of the alleged debt.

Therefore, to ensure that VA has fully met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
the case is REMANDED for the following development:

1.  The RO should adjudicate the issue of 
whether the creation of the overpayment of 
VA nonservice-connected pension benefits 
in the calculated amount of $8,470.00, 
reduced by reinstatement of pension 
benefits and by the amount of income 
counted during 1993, and added to as a 
result of previously unreported SSA and 
interest income, and the difference 
between the nonservice-connected pension 
already paying to the veteran and the 
disability compensation rates then in 
effect, was proper.  In the event that an 
overpayment remains, a written paid-and-
due audit should be prepared and inserted 
into the claims folder, and copies 
provided to the veteran and his 
representative, if any.  The RO should 
state the amount due and paid, and explain 
how the amount of the overpayment was 
calculated.  The RO should clearly 
indicate amounts paid to the veteran and 
the dates of payments, as well as the 
amounts, which should have been paid to 
him.  The RO should explain how the amount 
that should have been paid was derived and 
provide information as to the sources of 
the income considered.  The periods 
covered for the overpayment in question 
must be set forth separately, i.e., 
beginning and ending dates, amounts, and 
reason for the overpayment.

2.  If there is a remaining overpayment, 
the veteran should again be provided a 
Financial Status Report (VA Form 4-5655) 
and an EVR for the years at issue for 
completion.  Verification that these 
forms have been sent to the veteran 
should be placed in the claims file.  The 
veteran should be requested to submit the 
completed forms with any supporting 
documentation of monthly expenses, 
assets, and debts that he might wish to 
submit.

3.  If there is a remaining overpayment, 
the COWC should again formally consider 
the veteran's request for a waiver of the 
recovery of an overpayment of pension 
benefits.  If any determination is 
adverse to the veteran, a supplemental 
statement of the case should be provided 
to the veteran and his representative 
setting forth a clear and concise 
explanation of how the dollar amount of 
the overpayment was calculated, a 
citation to pertinent laws and 
regulations, and detailed reasons and 
bases for the decision.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




